Citation Nr: 0833279	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-35 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1969 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO decision, which denied 
a claim for entitlement to TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking entitlement to TDIU.  On his November 
2005 VA Form 9 Appeal, he indicated that he would like a 
hearing before the Board in Washington, D.C.  However, in a 
separate signed statement also received in November 2005, he 
indicated that, instead of a hearing before a traveling 
member of the Board, he would like a hearing before RO 
personnel.  In that document, he did not check the option of 
having a hearing in Washington, D.C. 

At this time, the veteran has not been afforded a hearing of 
any kind, but at no point did the veteran withdraw his 
request for a hearing before RO personnel.  Therefore, this 
issue must be remanded in order to afford the veteran the 
appropriate hearing.  

In addition, in light of the previous changes made to his 
request, the veteran should be asked to clarify the type of 
hearing he wishes, and he should once again be specifically 
advised of his options of testifying before an employee of 
the RO, or before a member of the Board by video conference 
or in person at the RO or in Washington, D.C.



Accordingly, the case is REMANDED for the following action:

Clarify whether the veteran is 
requesting a personal hearing before 
the RO or a Board hearing.  If the 
veteran elects to have a hearing before 
the Board, determine whether he is 
requesting a central office hearing, a 
videoconference hearing, or a Travel 
Board hearing.  Schedule the veteran 
for the appropriate hearing.  Provide 
him and his representative reasonable 
advance notice of the date, time, and 
location of the hearing.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


